Exhibit 10.3


LEASE


BY AND BETWEEN




ACQUIPORT DFWIP, INC.,
A DELAWARE CORPORATION,




AS LANDLORD




AND




PRECISE MACHINE PARTNERS, L.L.P.,
A TEXAS LIMITED LIABILITY PARTNERSHIP,




AS TENANT
 
 

 
 

--------------------------------------------------------------------------------

 

MULTI-TENANT INDUSTRIAL NET LEASE


REFERENCE PAGES


BUILDING:
Trinity Boulevard
 
LANDLORD:
Acquiport DFWIP, Inc., a Delaware corporation
 
LANDLORD’S ADDRESS:
c/o RREEF Management Company, 1406 Halsey Way, Suite 110, Carrollton, TX 75007
 
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
Acquiport DFWIP, Inc., 75 Remittance Drive, Suite 1125, Chicago, IL 60675-1125
 
LEASE REFERENCE DATE:
May 19, 2008
 
TENANT:
Precise Machine Partners, L.L.P., a Texas limited liability partnership
 
TENANT’S NOTICE ADDRESS:
   
(a)
As of beginning of Term:
14813 Trinity Boulevard, Fort Worth, TX 76155
 
 
(b)
Prior to beginning of Term (if different):
2215 River Hill Road, Irving, TX 75061
 
PREMISES ADDRESS:
14813 Trinity Boulevard, Fort Worth, TX 76155
 
PREMISES RENTABLE AREA:
Approximately 21,032 sq. ft. (for outline of Premises see Exhibit A)
 
USE:
General office and the storage, distribution, fabrication, machining, finishing,
and assembly of aircraft components (some of which may be sold for non-aircraft
use)
 
SCHEDULED COMMENCEMENT DATE:
July 1, 2008
 
TERM OF LEASE:
Approximately five (5) years, two (2) months and zero (0) days beginning on the
Commencement Date and ending on the Termination Date. The period from the
Commencement Date to the last day of the same month is the “Commencement Month.”
 
TERMINATION DATE:
The last day of the sixty-second (62nd) full calendar month after (if the
Commencement Month is not a full calendar month), or from and including (if the
Commencement Month is a full calendar month), the Commencement Month


 
 
 

--------------------------------------------------------------------------------

 

ANNUAL RENT and MONTHLY INSTALLMENT
OF RENT (Article 3):

 
Period
Rentable Square
Footage
Annual Rent
Per Square Foot
Annual Rent
Monthly Installment
of Rent
from
through
7/1/08
8/31/08
21,032
$-0-
$-0-
$-0-
9/1/08
8/31/11
21,032
$4.50
$94,644.00
$7,887.00
9/1/11
8/31/13
21,032
$4.80
$100,953.60
$8,412.80



INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
$2,681.58
 
 
TENANT'S PROPORTIONATE SHARE:
23.2%
 
SECURITY DEPOSIT:
None
 
ASSIGNMENT/SUBLETTING FEE:
$1,000.00
 
REAL ESTATE BROKER DUE COMMISSION:
CB Richard Ellis and RREEF Management Company
 
TENANT'S SIC CODE:
3728
 
AMORTIZATION RATE:
Ten Percent (10%) per annum



The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through F,
all of which are made a part of this Lease.


LANDLORD:
 
ACQUIPORT DFWIP, INC., a Delaware corporation
TENANT:
 
PRECISE MACHINE PARTNERS, L.L.P., a Texas limited liability partnership
     
By:
_____________________________________
By:
_____________________________________
Name:
Anthony James
Name:
_____________________________________
Title:
Vice President
Title:
_____________________________________
Dated:
________________________________, 2008
Dated:
________________________________, 2008






 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
                                                    Page
 
 
1.
USE AND RESTRICTIONS ON USE
 
1
2.
TERM
 
4
3.
RENT
 
5
4.
RENT ADJUSTMENTS
 
5
5.
INTENTIONALLY DELETED
 
9
6.
ALTERATIONS
 
9
7.
REPAIR
 
9
8.
LIENS
 
10
9.
ASSIGNMENT AND SUBLETTING
 
11
10.
INDEMNIFICATION
 
13
11.
INSURANCE
 
13
12.
WAIVER OF SUBROGATION
 
14
13.
SERVICES AND UTILITIES
 
14
14.
HOLDING OVER
 
14
15.
SUBORDINATION
 
15
16.
RULES AND REGULATIONS
 
15
17.
REENTRY BY LANDLORD
 
15
18.
DEFAULT
 
15
19.
REMEDIES
 
16
20.
TENANT'S BANKRUPTCY OR INSOLVENCY
 
19
21.
QUIET ENJOYMENT
 
20
22.
CASUALTY
 
20
23.
EMINENT DOMAIN
 
21
24.
SALE BY LANDLORD
 
22

 
 
 
 

--------------------------------------------------------------------------------

 




25.
ESTOPPEL CERTIFICATES
 
:22
26.
SURRENDER OF PREMISES
 
22
27.
NOTICES
 
23
28.
TAXES PAYABLE BY TENANT
 
23
29.
INTENTIONALLY DELETED
 
23
30.
DEFINED TERMS AND HEADINGS
 
23
31.
TENANT'S AND LANDLORD'S AUTHORITY
 
24
32.
FINANCIAL STATEMENTS AND CREDIT REPORTS
 
24
33.
COMMISSIONS
 
24
34.
TIME AND APPLICABLE LAW
 
25
35.
SUCCESSORS AND ASSIGNS
 
25
36.
ENTIRE AGREEMENT
 
25
37.
EXAMINATION NOT OPTION
 
25
38.
RECORDATION
 
25
39.
CONDITION TO EFFECTIVENESS
 
25
40.
RENEWAL OPTION
 
25
41.
EXTERIOR SIGN
 
26
42.
LIMITATION OF LANDLORD'S LIABILITY
 
26

 
 
EXHIBIT A--FLOOR PLAN DEPICTING THE PREMISES
 
EXHIBIT A-1--SITE PLAN
 
EXHIBIT B -- INITIAL ALTERATIONS
 
EXHIBIT C -- COMMENCEMENT DATE MEMORANDUM
 
EXHIBIT D -- RULES AND REGULATIONS
 
EXHIBIT E -- HAZARDOUS MATERIALS SCHEDULE
 
EXHIBIT F -- LOCATION OF ADDITIONAL PARKING SPACES
 




 
 

--------------------------------------------------------------------------------

 

 
 
MULTI-TENANT INDUSTRIAL NET LEASE


REFERENCE PAGES


BUILDING:
Trinity Boulevard
 
LANDLORD:
Acquiport DFWIP, Inc., a Delaware corporation
 
LANDLORD’S ADDRESS:
c/o RREEF Management Company, 1406 Halsey Way, Suite 110, Carrollton, TX 75007
 
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
Acquiport DFWIP, Inc., 75 Remittance Drive, Suite 1125, Chicago, IL 60675-1125
 
LEASE REFERENCE DATE:
May 19, 2008
 
TENANT:
Precise Machine Partners, L.L.P., a Texas limited liability partnership
 
TENANT’S NOTICE ADDRESS:
   
(a)
As of beginning of Term:
14813 Trinity Boulevard, Fort Worth, TX 76155
 
 
(b)
Prior to beginning of Term (if different):
2215 River Hill Road, Irving, TX 75061
 
PREMISES ADDRESS:
14813 Trinity Boulevard, Fort Worth, TX 76155
 
PREMISES RENTABLE AREA:
Approximately 21,032 sq. ft. (for outline of Premises see Exhibit A)
 
USE:
General office and the storage, distribution, fabrication, machining, finishing,
and assembly of aircraft components (some of which may be sold for non-aircraft
use)
 
SCHEDULED COMMENCEMENT DATE:
July 1, 2008
 
TERM OF LEASE:
Approximately five (5) years, two (2) months and zero (0) days beginning on the
Commencement Date and ending on the Termination Date. The period from the
Commencement Date to the last day of the same month is the “Commencement Month.”
 
TERMINATION DATE:
The last day of the sixty-second (62nd) full calendar month after (if the
Commencement Month is not a full calendar month), or from and including (if the
Commencement Month is a full calendar month), the Commencement Month


 
 
 

--------------------------------------------------------------------------------

 

ANNUAL RENT and MONTHLY INSTALLMENT
OF RENT (Article 3):


Period
Rentable Square
Footage
Annual Rent
Per Square Foot
Annual Rent
Monthly Installment
of Rent
from
through
7/1/08
8/31/08
21,032
$-0-
$-0-
$-0-
9/1/08
8/31/11
21,032
$4.50
$94,644.00
$7,887.00
9/1/11
8/31/13
21,032
$4.80
$100,953.60
$8,412.80



INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
$2,681.58
 
 
TENANT'S PROPORTIONATE SHARE:
23.2%
 
SECURITY DEPOSIT:
None
 
ASSIGNMENT/SUBLETTING FEE:
$1,000.00
 
REAL ESTATE BROKER DUE COMMISSION:
CB Richard Ellis and RREEF Management Company
 
TENANT'S SIC CODE:
3728
 
AMORTIZATION RATE:
Ten Percent (10%) per annum



The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through F,
all of which are made a part of this Lease.


LANDLORD:
 
ACQUIPORT DFWIP, INC., a Delaware corporation
TENANT:
 
PRECISE MACHINE PARTNERS, L.L.P., a Texas limited liability partnership
     
By:
_____________________________________
By:
_____________________________________
Name:
Anthony James
Name:
_____________________________________
Title:
Vice President
Title:
_____________________________________
Dated:
________________________________, 2008
Dated:
________________________________, 2008





LEASE


By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A. and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.


1.           USE AND RESTRICTIONS ON USE.
 
1.1           The Premises are to be used solely for the purposes set forth on
the Reference Pages. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of other tenants or occupants of the Building or injure or unreasonably annoy or
disturb them, or allow the Premises to be used for any improper, immoral,
unlawful, or objectionable purpose, or commit any waste. Tenant shall not do,
permit or suffer in, on, or about the Premises the sale of any alcoholic liquor
without the written consent of Landlord first obtained. Tenant shall comply with
all governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant's sole expense. Landlord shall cause the
parking and sidewalk areas which comprise a portion of the Building to comply
with all governmental laws, ordinances, and regulations during the Term of this
Lease. Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.


1.2           (a) Tenant agrees that Tenant and its agents, employees,
contractors, licensees, and invitees (collectively, the "Tenant Entities") shall
not handle, use, manufacture, store or dispose of any flammables, explosives,
radioactive materials, hazardous wastes or materials, toxic wastes or materials,
or other similar substances, petroleum products or derivatives (collectively
"Hazardous Materials") on, under, or about the Premises, without Landlord's
prior written consent (which consent shall not be unreasonably withheld as long
as Tenant demonstrates and documents to Landlord's reasonable satisfaction (i)
that such Hazardous Materials (A) are necessary or useful to Tenant's business;
and (B) will be used, kept, and stored in compliance with all applicable laws
relating to any Hazardous Materials so brought or used or kept in or about the
Premises; and (ii) that Tenant will give all required notices concerning the
presence in or on the Premises or the release of such Hazardous Materials from
the Premises). Tenant may handle, store, use or dispose of products containing
small quantities of Hazardous Materials, which products are of a type
customarily found in offices and households (such as aerosol cans containing
insecticides, toner for copies, paints, paint remover, and the like), provided
that Tenant shall handle, store, use and dispose of any such Hazardous Materials
in a safe and lawful manner and shall not allow such Hazardous Materials to
contaminate the Premises or the environment.


(b)           Tenant further agrees that Tenant will not permit any substance to
come into contact with groundwater under the Premises. Any such substance coming
into contact with groundwater shall, regardless of its inherent hazardous
characteristics, be considered a Hazardous Material for purposes of this Lease.


(c)           (i) Notwithstanding the provisions of Paragraph (a), Tenant may
handle, store, and use Hazardous Materials, limited to the types, amounts, and
use identified in the Hazardous Materials Schedule attached as Exhibit E hereto,
so long as such products do not contain hydrocarbons or chlorinated solvents,
and so long as such Hazardous Materials are handled, stored, and used on the
following conditions: (A) prior to the handling, storage, or use of any of such
Hazardous Materials, Tenant shall provide to Landlord a Spill Prevention,
Control and Countermeasures Plan, as defined under applicable federal law, which
plan is subject to Landlord's prior written approval; and (B) all Hazardous
Materials shall be stored, used, and handled within secondary containment
devices approved by Landlord, and Tenant shall, at Tenant's sole cost and
expense, seal the concrete flooring in any area in which such Hazardous
Materials are stored, used, or handled, using a sealant approved by Landlord. If
no Hazardous Materials Schedule is attached to this Lease, then this Paragraph
(c) shall be of no force and effect. Tenant hereby certifies to Landlord that
the information provided by Tenant pursuant to this Paragraph (c) is true,
correct, and complete. Tenant covenants to comply with the use restrictions
shown on the attached Hazardous Materials Schedule. Tenant's business and
operations, and more especially its handling, storage, use and disposal of
Hazardous Materials shall at all times comply with all applicable laws
pertaining to Hazardous Materials. Tenant shall secure and abide by all permits
necessary for Tenant's operations on the Premises. Tenant shall give or post all
notices required by all applicable laws pertaining to Hazardous Materials. If
Tenant shall at any time fail to comply with this Paragraph (c), Tenant shall
immediately notify Landlord in writing of such noncompliance.
 
(ii) Tenant shall provide Landlord with copies of any Material Safety Data
Sheets (as required by the Occupational Safety and Health Act) relating to any
Hazardous Materials to be used, kept, or stored at or on the Premises, at least
30 days prior to the first use, placement, or storage of such Hazardous Material
on the Premises. Landlord shall have 10 days following delivery of such Material
Safety Data Sheets to approve or forbid, in its sole discretion subject to the
limitation contained in Paragraph (a) above, such use, placement, or storage of
a Hazardous Material on the Premises.


(iii) Tenant shall not store hazardous wastes on the premises for more than 90
days; "hazardous waste" shall have the meaning set forth in the Resource
Conservation and Recovery Act of 1976, as amended. Tenant shall not install any
underground or above ground storage tanks on the Premises. Tenant shall not
dispose of any Hazardous Material or solid waste on the Premises. In performing
any alterations of the Premises permitted by this Lease, Tenant shall not
install any Hazardous Material in the Premises without the specific prior
written consent of Landlord.


(iv) Any increase in the premiums for necessary insurance on the Building which
arises from Tenant's use and/or storage of Hazardous Materials shall be solely
at Tenant's expense. Landlord shall provide Tenant with written notice of any
proposed increase in Landlord's insurance premiums, including applicable
documentation from the insurer relating to such increase in premiums, that
Landlord claims are related to Tenant's use and/or storage of Hazardous
Materials at the Premises. Tenant shall procure and maintain at its sole expense
such additional insurance as may be necessary to comply with any requirement of
any Federal, State or local governmental agency with jurisdiction.


(d)           If Landlord, in its sole discretion, believes that the Premises or
the environment have become contaminated with Hazardous Materials or similar
materials that must be removed under applicable environmental laws, Landlord, in
addition to its other rights under this Lease, may enter upon the Premises,
after providing Tenant with written notice, and obtain samples from the
Premises, including without limitation the soil and groundwater under the
Premises, for the purposes of analyzing the same to determine whether and to
what extent the Premises or the environment have become so contaminated. Tenant
may not perform any sampling, testing, or drilling to locate any Hazardous
Materials on the Premises without Landlord's prior written consent; provided,
however, Tenant shall have the right to take confirmatory samples of soil and
groundwater tested by Landlord, and Landlord will cooperate with Tenant in
coordinating the sampling schedules of the environmental consultants involved in
such sampling. Tenant shall reimburse Landlord for the costs of any inspection,
sampling and analysis that discloses contamination for which Tenant is liable
under the terms of this Section 1.2.


(e)           Without limiting the above, Tenant shall reimburse, defend,
indemnify and hold each and all of the Landlord Entities (as hereinafter
defined) harmless from and against any and all claims, losses, liabilities,
damages, costs and expenses, including without limitation, loss of rental
income, loss due to business interruption, and reasonable attorneys' fees and
costs, arising out of and directly related to the use, manufacture, storage, or
disposal of Hazardous Materials by Tenant or the Tenant Entities on, under or
about the Premises including, without limitation, the costs of any required or
necessary investigation, repair, cleanup or detoxification and the preparation
of any closure or other required plans in connection herewith, whether voluntary
or compelled by governmental authority. The indemnity obligations of Tenant
under this clause shall survive any termination of this Lease. At Landlord's
option, Tenant shall perform any required or necessary investigation, repair,
cleanup, or detoxification of the Premises. In such case, Landlord shall have
the right, in its sole discretion, to approve all plans, consultants, and
cleanup standards, such approval not to be unreasonably withheld by Landlord.
Tenant shall provide Landlord on a timely basis with (i) copies of all
documents, reports, and communications with governmental authorities relating to
Tenant's obligations under this Section 1.2, and (ii) notice and an opportunity
to attend all meetings with regulatory authorities. Tenant shall comply with all
notice requirements and Landlord and Tenant agree to cooperate with governmental
authorities seeking access to the Premises for purposes of sampling or
inspection. No disturbance of Tenant's use of the Premises resulting from
activities conducted pursuant to this Paragraph (e) shall constitute an actual
or constructive eviction of Tenant from the Premises. In the event that such
cleanup extends beyond the termination of this Lease, Tenant's obligation to pay
rent (including additional rent and percentage rent, if any) shall continue
until such cleanup is completed and any certificate of clearance or similar
document has been delivered to Landlord; provided, however, that Tenant shall
not be obligated to pay rent for any period of cleanup delay if such delay was
caused solely by Landlord ("Landlord Delay"). Rent during such holdover period
shall be at market rent; if the parties are unable to agree upon the amount of
such market rent, then Landlord shall have the option of (A) increasing the rent
for the period of such holdover based upon the increase in the cost-of-living
from the third month preceding the commencement date to the third month
preceding the start of the holdover period, using such indices and assumptions
and calculations as Landlord in its sole reasonable judgement shall determine
are necessary; or (B) having Landlord and Tenant each appoint a qualified MM
appraiser doing business in the area; in turn, these two independent MAI
appraisers shall appoint a third MAI appraiser and the majority shall decide
upon the fair market rental for the Premises as of the expiration of the then
current term. Landlord and Tenant shall equally share in the expense of this
appraisal except that in the event the rent is found to be within fifteen
percent of the original rate quoted by Landlord, then Tenant shall bear the full
cost of all the appraisal process. In no event shall the rent be subject to
determination or modification by any person, entity, court, or authority other
than as set forth expressly herein, and in no event shall the rent for any
holdover period be less than the rent due in the preceding period.
 
(f)           Notwithstanding anything to the contrary contained herein, Tenant
shall have no liability to Landlord for (i) any Hazardous Materials which are
located at the Premises prior to Tenant taking possession of the Premises and
have not been placed at the Premises by Tenant, its agents, employees or
contractors, or (ii) any Hazardous Materials which are placed or disposed of in
or about the Premises by Landlord, its employees, agents, or contractors.


(g)           It shall not be unreasonable for Landlord to withhold its consent
to any proposed assignment or sublease if (i) the proposed assignee's or
sublessee's anticipated use of the Premises involves the generation, storage,
use, treatment or disposal of Hazardous Materials; (ii) the proposed assignee or
sublessee has been required by any prior landlord, lender, or governmental
authority to take remedial action in connection with Hazardous Materials
contaminating a property if the contamination resulted from such assignee's or
sublessee's actions or use of the property in question; or (iii) the proposed
assignee or sublessee is subject to an enforcement order issued by any
governmental authority with jurisdiction in connection with the use, disposal,
or storage of Hazardous Materials.
(h)           Tenant's insurance, if any, insuring against claims of the type
dealt with in this Section 1.2 shall be considered primary coverage for claims
against the Building and the land on which the Building is located arising out
of or under this Section 1.2.


(i)           In the event of (i) any transfer of Tenant's interest under this
Lease; or (ii) the termination of this Lease, by lapse of time or otherwise,
Tenant shall be responsible for compliance with any and all applicable federal,
state or local laws concerning (A) the physical condition of the Premises,
Building, or land on which the Building is located, to the extent that Tenant's
operations have impacted the Premises, Building, or land on which the Building
is located, resulting in violation of applicable federal, state or local laws,
or (B) the presence of Hazardous Materials in or on the Premises, Building, or
land on which the Building is located (for example, the New Jersey Environmental
Cleanup Responsibility Act, the Illinois Responsible Property Transfer Act, or
similar applicable state laws), including but not limited to any reporting or
filing requirements imposed by such laws. Tenant's duty to pay rent shall
continue until Tenant's obligations imposed by applicable environmental laws and
regulations are satisfied in full and any certificate of clearance or similar
document has been issued by the governmental authority with jurisdiction,
excluding any period of Landlord Delay.
 
(j)           All consents given by Landlord pursuant to this Section 1.2 shall
be in writing. If such consents are not given, then such consents will be deemed
withheld.


1.3           Tenant and the Tenant Entities will be entitled to the
non-exclusive use of the common areas of the Building as they exist from time to
time during the Term, including the parking facilities, subject to Landlord's
rules and regulations regarding such use. However, in no event will Tenant or
the Tenant Entities park more vehicles in the parking facilities than Tenant's
Proportionate Share of the total parking spaces available for common use.
Tenant's Proportionate Share of the total parking spaces currently available for
common use at the Building is thirty-two (32) parking spaces. In addition,
Landlord shall allow Tenant to stripe, at Tenant's sole cost and expense, a
portion of the loading area adjacent to the Premises, in the location shown on
Exhibit F hereto, to provide approximately seventeen (17) additional automobile
spaces for Tenant's exclusive use; Tenant shall also be entitled, upon
Landlord's prior written approval of Tenant's plans and specifications therefor,
to mark or otherwise designate such additional spaces for Tenant's exclusive
use. The foregoing shall not be deemed to provide Tenant with an exclusive right
to any parking spaces (except the additional striped spaces in Tenant's loading
area) or any guaranty of the availability of any particular parking spaces or
any specific number of parking spaces.


2.           TERM.


2.1           The Term of this Lease shall begin on the date ("Commencement
Date") which shall be the later of the Scheduled Commencement Date as shown on
the Reference Pages and the date that Landlord shall tender possession of the
Premises to Tenant, and shall terminate on the date as shown on the Reference
Pages ("Termination Date"), unless sooner terminated by the provisions of this
Lease. Landlord shall tender possession of the Premises with all the work, if
any, to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed. The term "substantially completed", as used herein,
shall mean that (a) the Leasehold Improvements have been completed except for
minor punch list items which can be fully completed without material
interference with Tenant's use of the Premises, and (b) such work has been
sufficiently completed for the applicable governmental authority to issue a
certificate of occupancy to Tenant for the Premises. Tenant shall deliver a
punch list of items not completed within thirty (30) days after Landlord tenders
possession of the Premises and Landlord agrees to proceed with due diligence to
perform its obligations regarding such items. Tenant shall, at Landlord's
request, execute and deliver a memorandum agreement provided by Landlord in the
form of Exhibit C attached hereto, setting forth the actual Commencement Date,
Termination Date and, if necessary, a revised rent schedule. Should Tenant fail
to do so within thirty (30) days after Landlord's request, the information set
forth in such memorandum provided by Landlord shall be conclusively presumed to
be agreed and correct.


2.2           Tenant agrees that in the event of the inability of Landlord to
deliver possession of the Premises on the Scheduled Commencement Date for any
reason, Landlord shall not be liable for any damage resulting from such
inability, but Tenant shall not be liable for any rent until the time when
Landlord can, after notice to Tenant, deliver possession of the Premises to
Tenant. No such failure to give possession on the Scheduled Commencement Date
shall affect the other obligations of Tenant under this Lease, except that if
Landlord is unable to deliver possession of the Premises within one hundred
twenty (120) days after the Scheduled Commencement Date (other than as a result
of strikes, shortages of materials, holdover tenancies or similar matters beyond
the reasonable control of Landlord and Tenant is notified by Landlord in writing
as to such delay), Tenant shall have the option to terminate this Lease unless
said delay is as a result of: (a) Tenant's failure to agree to plans and
specifications and/or construction cost estimates or bids; (b) Tenant's request
for materials, finishes or installations other than Landlord's standard except
those, if any, that Landlord shall have expressly agreed to furnish without
extension of time agreed by Landlord; (c) Tenant's change in any plans or
specifications; or, (d) performance or completion by a party employed by Tenant
(each of the foregoing, a "Tenant Delay"). If any delay is the result of a
Tenant Delay, the Commencement Date and the payment of rent under this Lease
shall be accelerated by the number of days of such Tenant Delay.
 
2.3           In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant's compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date.


3.           RENT.


3.1           Tenant agrees to pay to Landlord the Annual Rent in effect from
time to time by paying the Monthly Installment of Rent then in effect on or
before the first day of each full calendar month during the Term, except that
rent for the first full month for which rent is payable hereunder shall be paid
upon the execution of this Lease. The Monthly Installment of Rent in effect at
any time shall be one-twelfth (1/12) of the Annual Rent in effect at such time.
Rent for any period during the Term which is less than a full month shall be a
prorated portion of the Monthly Installment of Rent based upon the number of
days in such month. Said rent shall be paid to Landlord, without deduction or
offset and without notice or demand, at the Rent Payment Address, as set forth
on the Reference Pages, or to such other person or at such other place as
Landlord may from time to time designate in writing. If an Event of Default
occurs, Landlord may require by notice to Tenant that all subsequent rent
payments be made by an automatic payment from Tenant's bank account to
Landlord's account, without cost to Landlord. Tenant must implement such
automatic payment system prior to the next scheduled rent payment or within ten
(10) days after Landlord's notice, whichever is later. Unless specified in this
Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent.


3.2           Tenant recognizes that late payment of any rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within five (5) days after such rent or other sum becomes due and payable
pursuant to this Lease, a late charge shall be imposed in an amount equal to the
greater of: (a) Fifty Dollars ($50.00), or (b) six percent (6%) of the unpaid
rent or other payment. The amount of the late charge to be paid by Tenant shall
be reassessed and added to Tenant's obligation for each successive month until
paid. The provisions of this Section 3.2 in no way relieve Tenant of the
obligation to pay rent or other payments on or before the date on which they are
due, nor do the terms of this Section 3.2 in any way affect Landlord's remedies
pursuant to Article 19 of this Lease in the event said rent or other payment is
unpaid after date due.


4.           RENT ADJUSTMENTS.


4.1           For the purpose of this Article 4, the following terms are defined
as follows:


4.1.1           Lease Year: Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the Term.
 
4.1.2           Expenses: All costs of operation, maintenance, repair,
replacement and management of the Building (including the amount of any credits
which Landlord may grant to particular tenants of the Building in lieu of
providing any standard services or paying any standard costs described in this
Section 4.1.2 for similar tenants), as determined in accordance with generally
accepted accounting principles, including the following costs by way of
illustration, but not limitation: water and sewer charges; insurance charges of
or relating to all insurance policies and endorsements deemed by Landlord to be
reasonably necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Building including management and/or administrative fees (which management
fees shall not, for any calendar year during the initial Term of this Lease,
exceed five percent (5%) of the gross receipts from the Building in such year);
air conditioning maintenance costs; material costs; equipment costs including
the cost of maintenance, repair and service agreements and rental and leasing
costs; purchase costs of equipment; current rental and leasing costs of items
which would be capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. In addition, Landlord shall be entitled to recover, as
additional rent (which, along with any other capital expenditures constituting
Expenses, Landlord may either include in Expenses or cause to be billed to
Tenant along with Expenses and Taxes but as a separate item), Tenant's
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include the following:


(a)           original Building construction costs, including the cost of
correcting defects in such construction, except that conditions resulting from
ordinary wear and tear, use, or vandalism shall not be deemed defects for
purposes of this exclusion;


(b)           marketing or advertising costs to solicit new tenants;


(c)           wages, salaries, or other compensation payable to any employee of
Landlord above the grade of building manager or property manager;


(d)           repair, restoration, or maintenance costs occasioned by fire,
windstorm, or other casualty or the exercise of the right of eminent domain,
which are reimbursed by third parties (including insurers), exclusive of
reasonable deductibles which shall be included in Expenses;


(e)           expenses in connection with services or benefits of a type that
are not offered to Tenant, but which are offered to another tenant or occupant;


(f)           Landlord's general administrative overhead expenses and
partnership or corporate accounting fees;


(g)           costs which are reimbursed by tenants of the Building (other than
as part of their proportionate share of Expenses) and costs which are reimbursed
by other third parties (including costs which are covered by a warranty,
guarantee, or service contract);


(h)           payments of interest on long-term debt or amortization payments on
any mortgage executed by Landlord covering the Building or rental payments under
any ground or underlying leases (except to the extent the same may be made to
pay or reimburse, or may be measured by, ad valorem taxes or insurance
premiums);


(i)           costs of selling, syndicating, financing, mortgaging, or
hypothecating any of Landlord's interest in the Building;


(j)           any interest or penalties due to late payment by Landlord of any
Expenses;


(k)           depreciation or amortization of the Building or equipment in the
Building except as provided herein,


(l)           except for the removal of reasonable quantities of Hazardous
Materials used in the ordinary course of operation of a building, costs and
disbursements relating to or arising from the handling, removal, treatment, or
disposal of asbestos or other Hazardous Materials (as hereinafter defined) in
the Building;


(m)           costs incurred in renovating or improving vacant space for tenants
or prospective tenants of the Building;


(n)           any fines or penalties incurred due to violations by Landlord of
any governmental rule or authority;


(o)           leasing commissions, attorneys' fees, costs, disbursements and
other expenses incurred in connection with negotiations or disputes with tenants
or leasing space to tenants or prospective tenants of the Building; or


(p)           the cost of any replacement of the entire roof and any
maintenance, repair, or replacement of the structural portions of the foundation
and exterior walls of the Building.


4.1.3           Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; all fees, expenses and costs incurred by Landlord in investigating,
protesting, contesting or in any way seeking to reduce or avoid increase in any
assessments, levies or the tax rate pertaining to any Taxes to be paid by
Landlord in any Lease Year; and all taxes of whatsoever nature that are imposed
wholly or in part in substitution for, or in lieu of, any of the taxes, charges,
and assessments included in this definition of Taxes. Taxes shall not include
any estate or inheritance tax, federal net income tax or sales or use tax, or
tax imposed upon any transfer by Landlord of its interest in this Lease or the
Building or any taxes to be paid by Tenant pursuant to Article 28. If, due to a
change in a method of taxation, any tax shall be levied against Landlord wholly
or in part in substitution for, or in lieu of, a tax otherwise recoverable under
this Section 4.1.3, such other tax shall be deemed to be a Tax for the purposes
of this Section 4.1.3 to the extent not reimbursable by Tenant to Landlord under
Article 28 of this Lease. Landlord shall retain the sole right to participate in
any proceedings to establish or contest the amount of Taxes to be paid in
connection with the Building; provided, however, Landlord shall, in good faith,
take all commercially reasonable action to minimize Taxes.
 
4.2           Tenant shall pay as additional rent for each Lease Year Tenant's
Proportionate Share of Expenses and Taxes incurred for such Lease Year. Tenant
shall remain obligated to pay Tenant's Proportionate Share of Expenses and Taxes
for the two-month period during which no Monthly Installments of Rent are
payable.


4.3           The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant's sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord's agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of regional standing which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement. If Tenant fails to object to
Landlord's determination of Expenses within ninety (90) days after receipt, or
if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination. In the event
that during all or any portion of any Lease Year or Base Year, the Building is
not fully rented and occupied Landlord shall make an appropriate adjustment in
occupancy-related Expenses for such year for the purpose of avoiding distortion
of the amount of such Expenses to be attributed to Tenant by reason of variation
in total occupancy of the Building, by employing consistent and sound accounting
and management principles to determine Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
rented and occupied, and the amount so determined shall be deemed to have been
Expenses for such Lease Year.


4.4           Prior to the actual determination thereof for a Lease Year,
Landlord may from time to time estimate Tenant's liability for Expenses and/or
Taxes under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.


4.5           When the above mentioned actual determination of Tenant's
liability for Expenses and/or Taxes is made for any Lease Year and when Tenant
is so notified in writing, then:


4.5.1           If the total additional rent Tenant actually paid pursuant to
Section 4.4 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant's liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord's bill therefor; and


4.5.2           If the total additional rent Tenant actually paid pursuant to
Section 4.4 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant's liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Article 4, or, if the Lease has terminated, refund the difference in cash.


4.6           If the Commencement Date is other than January 1 or if the
Termination Date is other than December 31, Tenant's liability for Expenses and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.
 
4.7           Notwithstanding anything contained herein or in this Lease to the
contrary, it is understood and agreed that for purposes of calculating Tenant's
Proportionate Share of Expenses (excluding Non-Controllable Expenses, as
hereinafter defined) in any Lease Year in the initial Term of this Lease after
calendar year 2008, the amount of Expenses (excluding Non-Controllable Expenses)
shall be limited to the percentages of the actual amount of Expenses (excluding
Non-Controllable Expenses) in calendar year 2008 set forth below:


Lease Year
% of the Actual Amount of Expenses (excluding Non-
Controllable Expenses) in Calendar Year 2008
2009
103%
2010
106%
2011
109%
2012
113%
2013
116%



As used herein, the term "Non-Controllable Expenses" shall mean insurance
premiums, utility charges, management fees, governmentally mandated charges
(including sales tax), and the cost for snow removal and security services.
Tenant's liability for Non-Controllable Expenses and Taxes in any given Lease
Year shall not be similarly limited, and therefore, Tenant shall remain liable
for the full amount of Tenant's Proportionate Share of Non-Controllable Expenses
and Taxes in any Lease Year.


5.           INTENTIONALLY DELETED.


6.           ALTERATIONS.


6.1           Except for those, if any, specifically provided for in Exhibit B
to this Lease, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord. When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord's consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building's electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.


6.2           In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord's contractor or a contractor reasonably approved by Landlord, in
either event at Tenant's sole cost and expense. If Tenant shall employ any
contractor other than Landlord's contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor. In any event Landlord may charge Tenant a
construction management fee not to exceed three percent (3%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord's
demand.
 
6.3           All alterations, additions or improvements proposed by Tenant
shall be constructed in accordance with all government laws, ordinances, rules
and regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic's,
materialmen's or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord's election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2.


7.           REPAIR.


7.1           Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, except as specified in Exhibit B if
attached to this Lease and except that Landlord shall repair and maintain, in
good order and repair, the structural portions of the roof, foundation and walls
of the Building. Landlord shall additionally repair and maintain the parking,
driveways, and sidewalk areas which comprise a part of the Building. The cost of
Landlord's repair and maintenance obligations under this Section 7.1 will be
included as Expenses under Article 4 of this Lease. Landlord agrees that the
mechanical, electrical, plumbing, and heating, ventilating, and air conditioning
systems serving the Premises shall be in good working condition on the date that
Landlord delivers possession of the Premises to Tenant. By taking possession of
the Premises, Tenant accepts them as being in good order, condition and repair
and in the condition in which Landlord is obligated to deliver them, except as
set forth in the punch list to be delivered pursuant to Section 2.1. It is
hereby understood and agreed that no representations respecting the condition of
the Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.


7.2           Tenant shall at its own cost and expense keep and maintain all
parts of the Premises and such portion of the Building and improvements as are
within the exclusive control of Tenant in good condition, promptly making all
necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original (including, but not limited to, repair and replacement of all fixtures
installed by Tenant, water heaters serving the Premises, windows, glass and
plate glass, doors, exterior stairs, skylights, any special office entries,
interior walls and finish work, floors and floor coverings, heating and air
conditioning systems serving the Premises, electrical systems and fixtures,
sprinkler systems, dock boards, truck doors, dock bumpers, plumbing work and
fixtures, and performance of regular removal of trash and debris). Tenant as
part of its obligations hereunder shall keep the Premises in a clean and
sanitary condition. Tenant will, as far as possible keep all such parts of the
Premises from deterioration due to ordinary wear and from falling temporarily
out of repair, and upon termination of this Lease in any way Tenant will yield
up the Premises to Landlord in good condition and repair, loss by fire or other
casualty excepted (but not excepting any damage to glass). Tenant shall, at its
own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant's business activities or caused
by Tenant's default hereunder.
 
7.3           Except as provided in Article 22 and except to the extent caused
by Landlord's gross negligence or willful misconduct, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant's business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or to fixtures, appurtenances and equipment in the Building. Except to the
extent, if any, prohibited by law, Tenant waives the right to make repairs at
Landlord's expense under any law, statute or ordinance now or hereafter in
effect.


7.4           Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/ service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord's overhead.


7.5           Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the costs of such repair and
maintenance and for any other sums specified in any agreement to which Landlord
or Tenant is a party respecting such tracks, such costs to be borne
proportionately by all tenants in the Building using such rail tracks, based
upon the actual number of rail cars shipped and received by such tenant during
each calendar year during the Term.


8.           LIENS. Tenant shall keep the Premises, the Building and appurtenant
land and Tenant's leasehold interest in the Premises free from any liens arising
out of any services, work or materials performed, furnished, or contracted for
by Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days of
Landlord's demand.


9.           ASSIGNMENT AND SUBLETTING.


9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.
 
9.2           Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant's obligations under this Lease.


9.3           In addition to Landlord's right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective. The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord's receipt of Tenant's written notice as required
above. However, if Tenant notifies Landlord, within five (5) days after receipt
of Landlord's termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect. If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant's notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term. If Landlord recaptures under this Section only a
portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant's own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant to this Section 9.3 and rented by Landlord to the proposed tenant or
any other tenant.


9.4           In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to
seventy-five percent (75%) of the excess of any Increased Rent (as defined
below) over the Costs Component (as defined below), when and as such Increased
Rent is received by Tenant. As used in this Section, "Increased Rent" shall mean
the excess of (i) all rent and other consideration which Tenant is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable by Tenant under this Lease at such
time. For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as determined by
Landlord in good faith. The "Costs Component" is that amount which, if paid
monthly, would fully amortize on a straight-line basis, over the entire period
for which Tenant is to receive Increased Rent, the reasonable costs incurred by
Tenant for leasing commissions and tenant improvements in connection with such
sublease, assignment or other transfer.


9.5           Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant's
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord's refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.
 
9.6           Upon any request to assign or sublet, Tenant will pay to Landlord
the Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord's
costs, including reasonable attorney's fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord's consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.


9.7           If Tenant is a corporation, limited liability company, partnership
or trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.


9.8 Notwithstanding anything to the contrary set forth herein, Tenant shall be
permitted to assign this Lease, or sublet all or a portion of the Premises, to
an Affiliate (as hereinafter defined) of Tenant without the prior consent of
Landlord, if all of the following conditions are first satisfied:


 
(a)
Tenant shall give Landlord at least thirty (30) days prior written notice of
such assignment or subletting;



 
(b)
No Event of Default (or event which, with notice or lapse of time or both, would
constitute an Event of Default) has occurred and is continuing under this Lease;



 
(c)
A fully executed copy of such assignment or sublease, the assumption of this
Lease by the assignee or acceptance of the sublease by the sublessee, and such
other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;



 
(d)
The Premises shall continue to be operated solely for the use specified in this
Lease;



 
(e)
Tenant shall pay all costs reasonably incurred by Landlord in connection with
such assignment or subletting, including, without limitation, attorney's fees;



 
(f)
Tenant's Affiliate remains an Affiliate of Tenant during the Term of this Lease;
and



 
(g)
LMI Aerospace, Inc. remains the guarantor of all obligations under this Lease.



As used herein, the term "Affiliate" shall mean an entity (i) which directly or
indirectly controls Tenant, (ii) which is under the direct or indirect control
of Tenant, (iii) which is under common direct or indirect control with Tenant,
(iv) with which Tenant is merged or consolidated, or (v) which acquires all or
substantially all of the assets or stock of Tenant. Control shall mean ownership
of fifty-one percent (51%) or more of the voting securities or rights of the
controlled entity.
 
Tenant acknowledges and agrees (and agrees at the time of such assignment or
subletting to confirm) that in each instance described above, Tenant and any and
all guarantors of Tenant's obligations under this Lease shall remain liable for
the performance of the terms and conditions of this Lease despite such
assignment or subletting.


10.           INDEMNIFICATION. None of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except that Landlord will
indemnify and hold Tenant harmless from such claims to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors or any breach or default on the part of
Landlord in the performance of any covenant or agreement on the part of Landlord
to be performed pursuant to this Lease. Tenant shall protect, indemnify and hold
the Landlord Entities harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney's fees) actually incurred
by any Landlord Entity by reason of (a) any damage to any property (including
but not limited to property of any Landlord Entity) or any injury (including but
not limited to death) to any person occurring in, on or about the Premises or
the Building to the extent that such injury or damage shall be caused by or
arise from any actual or alleged act, neglect, fault, or omission by or of
Tenant or any Tenant Entity to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant's failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease. The provisions of
this Article shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.


11.           INSURANCE.


11.1           Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of $1,000,000.00 per occurrence and $2,000,000.00
in the annual aggregate, or such larger amount as is commercially reasonable and
which Landlord may prudently require from time to time, covering bodily injury
and property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of $1,000,000 per accident; (c) Worker's Compensation
Insurance with limits as required by statute and Employers Liability with limits
of $500,000 each accident, $500,000 disease policy limit, $500,000 disease--each
employee; (d) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant's alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and, (e) Business Interruption Insurance with
limit of liability representing loss of at least approximately six (6) months of
income.


11.2           The aforesaid policies shall (a) be provided at Tenant's expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee for purposes of Tenant's alterations, additions, improvements,
carpeting, floor coverings, panelings, and fixtures (Property—Special Form); (c)
be issued by an insurance company with a minimum Best's rating of "A-:VII"
during the Term; and (d) provide that said insurance shall not be canceled
unless thirty (30) days prior written notice (ten days for non-payment of
premium) shall have been given to Landlord; a certificate of Liability insurance
on ACORD Form 25 and a certificate of Property insurance on ACORD Form' 28 shall
be delivered to Landlord by Tenant upon the Commencement Date and at least
thirty (30) days prior to each renewal of said insurance.
 
11.3           Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises ("Work") the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.


12.           WAIVER OF SUBROGATION. So long as their respective insurers so
permit, Tenant and Landlord hereby mutually waive their respective rights of
recovery against each other for any loss insured by fire, extended coverage, All
Risks or other property insurance now or hereafter existing for the benefit of
the respective party but only to the extent of the net insurance proceeds
payable under such policies. Each party shall obtain any special endorsements
required by their insurer to evidence compliance with the aforementioned waiver.


13.           SERVICES AND UTILITIES. Landlord acknowledges that water, gas,
telephone, and electricity service is available at the Premises. Tenant shall
pay for all water, gas, heat, light, power, telephone, sewer, sprinkler system
charges and other utilities and services used on or from the Premises, together
with any taxes, penalties, and surcharges or the like pertaining thereto and any
maintenance charges for utilities. Tenant shall furnish all electric light
bulbs, tubes and ballasts, battery packs for emergency lighting and fire
extinguishers. If any such services are not separately metered to Tenant, Tenant
shall pay such proportion of all charges jointly metered with other premises as
determined by Landlord, in its sole discretion, to be reasonable. Any such
charges paid by Landlord and assessed against Tenant shall be immediately
payable to Landlord on demand and shall be additional rent hereunder. Tenant
will not, without the written consent of Landlord, contract with a utility
provider to service the Premises with any utility, including, but not limited
to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Landlord
shall in no event be liable for any interruption or failure of utility services
on or to the Premises.


14.           HOLDING OVER. Tenant shall pay Landlord for each day Tenant
retains possession of the Premises or part of them after termination of this
Lease by lapse of time or otherwise at the rate ("Holdover Rate") which shall be
One Hundred Fifty Percent (150%) of the greater of (a) the amount of the Annual
Rent for the last period prior to the date of such termination plus all Rent
Adjustments under Article 4; and (b) the then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, in either case, prorated on a daily basis,
and also pay all damages sustained by Landlord by reason of such retention. If
Landlord gives notice to Tenant of Landlord's election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month or one (1) year, whichever shall be specified in such notice, in either
case at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created. In any event, no provision
of this Article 14 shall be deemed to waive Landlord's right of reentry or any
other right under this Lease or at law.
 
15.           SUBORDINATION. Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, this
Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord's interest or estate in
the Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant's interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord's request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord,
provided that Tenant shall be required to execute a subordination agreement for
the benefit of the holder of a future deed of trust or mortgage only if the
beneficiary or mortgagee thereunder executes a non-disturbance agreement in
commercially reasonable form.


16.           RULES AND REGULATIONS. Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit D to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord. Landlord shall not be responsible
to Tenant for the non-performance by any other tenant or occupant of the
Building of any such rules and regulations.


17.           REENTRY BY LANDLORD.


17.1           Landlord reserves and shall at all times have the right, upon 24
hours' prior verbal notice (except in the event of an emergency or for supplying
routine services requested by Tenant), to re-enter the Premises, to inspect the
same, to show said Premises to prospective purchasers or mortgagees or, during
the last nine (9) months of the Term, to prospective tenants, and to alter,
improve or repair the Premises and any portion of the Building, without
abatement of rent, and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not be interfered with unreasonably. Tenant shall be entitled to arrange for an
authorized representative of Tenant to accompany Landlord on any such reentry.
Landlord shall have the right at any time to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, toilets or other public parts of the Building and to
change the name, number or designation by which the Building is commonly known.
In the event that Landlord damages any portion of any wall or wall covering,
ceiling, or floor or floor covering within the Premises, Landlord shall repair
or replace the damaged portion to match the original as nearly as commercially
reasonable but shall not be required to repair or replace more than the portion
actually damaged. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by any action
of Landlord authorized by this Article 17.


17.2           For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant's vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord's possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord's demand.
 
18.           DEFAULT.


18.1           Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:


18.1.1                       Tenant shall fail to pay when due any sum of money
becoming due to be paid to Landlord under this Lease, whether such sum be any
installment of the rent reserved by this Lease, any other amount treated as
additional rent under this Lease, or any other payment or reimbursement to
Landlord required by this Lease, whether or not treated as additional rent under
this Lease, and such failure shall continue for a period of five (5) days after
written notice that such payment was not made when due, but if any such notice
shall be given, for the twelve (12) month period commencing with the date of
such notice, the failure to pay within five (5) days after due any additional
sum of money becoming due to be paid to Landlord under this Lease during such
period shall be an Event of Default, without notice.


18.1.2                      Tenant shall fail to comply with any term, provision
or covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced the cure within such twenty (20) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.


18.1.3                      Tenant shall fail to vacate the Premises immediately
upon termination of this Lease, by lapse of time or otherwise, or upon
termination of Tenant's right to possession only.


18.1.4                      Tenant shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.


18.1.5                      A court of competent jurisdiction shall enter an
order, judgment or decree adjudicating Tenant bankrupt, or appointing a receiver
of Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.


19.           REMEDIES.


19.1           Except as otherwise provided in Article 20, upon the occurrence
of any of the Events of Default described or referred to in Article 18, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:


19.1.1                      Landlord may, at its election, terminate this Lease
or terminate Tenant's right to possession only, without terminating the Lease.
 
19.1.2                      Upon any termination of this Lease, whether by lapse
of time or otherwise, or upon any termination of Tenant's right to possession
without termination of the Lease, Tenant shall surrender possession and vacate
the Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord's former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant's signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord's right to rent or any other right given to Landlord
under this Lease or by operation of law.


19.1.3                      Upon any termination of this Lease, whether by lapse
of time or otherwise, Landlord shall be entitled to recover as damages, all
rent, including any amounts treated as additional rent under this Lease, and
other sums due and payable by Tenant on the date of termination, plus as
liquidated damages and not as a penalty, an amount equal to the sum of: (a) an
amount equal to the then present value of the rent reserved in this Lease for
the residue of the stated Term of this Lease including any amounts treated as
additional rent under this Lease and all other sums provided in this Lease to be
paid by Tenant, minus the fair rental value of the Premises for such residue;
the value of the time and expense necessary to obtain a replacement tenant or
tenants, and the estimated expenses described in Section 19.1.4 relating to
recovery of the Premises, preparation for reletting and for reletting itself;
and
the cost of performing any other covenants which would have otherwise been
performed by Tenant.


19.1.4                      Upon any termination of Tenant's right to possession
only without termination of the Lease:


19.1.4.1                      Neither such termination of Tenant's right to
possession nor Landlord's taking and holding possession thereof as provided in
Section 19.1.2 shall terminate the Lease or release Tenant, in whole or in part,
from any obligation, including Tenant's obligation to pay the rent, including
any amounts treated as additional rent, under this Lease for the full Term, and
if Landlord so elects Tenant shall continue to pay to Landlord the entire amount
of the rent as and when it becomes due, including any amounts treated as
additional rent under this Lease, for the remainder of the Term plus any other
sums provided in this Lease to be paid by Tenant for the remainder of the Term.


19.1.4.2                      Landlord shall use commercially reasonable efforts
to relet the Premises or portions thereof to the extent required by applicable
law. Landlord and Tenant agree that nevertheless Landlord shall at most be
required to use only the same efforts Landlord then uses to lease premises in
the Building generally and that in any case that Landlord shall not be required
to give any preference or priority to the showing or leasing of the Premises or
portions thereof over any other space that Landlord may be leasing or have
available and may place a suitable prospective tenant in any such other space
regardless of when such other space becomes available and that Landlord shall
have the right to relet the Premises for a greater or lesser term than that
remaining under this Lease, the right to relet only a portion of the Premises,
or a portion of the Premises or the entire Premises as a part of a larger area,
and the right to change the character or use of the Premises. In connection with
or in preparation for any reletting, Landlord may, but shall not be required to,
make repairs, alterations and additions in or to the Premises and redecorate the
same to the extent Landlord deems necessary or desirable, and Tenant shall pay
the cost thereof, together with Landlord's expenses of reletting, including,
without limitation, any commission incurred by Landlord, within five (5) days,of
Landlord's demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker's commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.
 
19.1.4.3                      Until such time as Landlord shall elect to
terminate the Lease and shall thereupon be entitled to recover the amounts
specified in such case in Section 19.1.3, Tenant shall pay to Landlord upon
demand the full amount of all rent, including any amounts treated as additional
rent under this Lease and other sums reserved in this Lease for the remaining
Term, together with the costs of repairs, alterations, additions, redecorating
and Landlord's expenses of reletting and the collection of the rent accruing
therefrom (including reasonable attorney's fees and broker's commissions), as
the same shall then be due or become due from time to time, less only such
consideration as Landlord may have received from any reletting of the Premises;
and Tenant agrees that Landlord may file suits from time to time to recover any
sums falling due under this Article 19 as they become due. Any proceeds of
reletting by Landlord in excess of the amount then owed by Tenant to Landlord
from time to time shall be credited against Tenant's future obligations under
this Lease but shall not otherwise be refunded to Tenant or inure to Tenant's
benefit.


19.2           Upon the occurrence of an Event of Default, Landlord may (but
shall not be obligated to) cure such default at Tenant's sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord's option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant's business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord's demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant's obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.


19.3           Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Initial Term of this Lease for amortization, including interest at
the Amortization Rate. For purposes hereof, the "Concession Amount" shall be
defined as the aggregate of all amounts forgone or expended by Landlord as free
rent under the lease, under Exhibit B hereof for construction allowances
(excluding therefrom any amounts expended by Landlord for Landlord's Work, as
defined in Exhibit B), and for brokers' commissions payable by reason of this
Lease. Accordingly, Tenant agrees that if this Lease or Tenant's right to
possession of the Premises leased hereunder shall be terminated as of any date
("Default Termination Date") prior to the expiration of the full Initial Term
hereof by reason of a default of Tenant, there shall be due and owing to
Landlord as of the day prior to the Default Termination Date, as rent in
addition to all other amounts owed by Tenant as of such Date, the amount
("Unamortized Amount") of the Concession Amount determined as set forth below;
provided, however, that in the event that such amounts are recovered by Landlord
pursuant to any other provision of this Article 19, Landlord agrees that it
shall not attempt to recover such amounts pursuant to this Section 19.3. For the
purposes hereof, the Unamortized Amount shall be determined in the same manner
as the remaining principal balance of a mortgage with interest at the
Amortization Rate payable in level payments over the same length of time as from
the effectuation of the Concession concerned to the end of the full Initial Term
of this Lease would be determined. The foregoing provisions shall also apply to
and upon any reduction of space in the Premises, as though such reduction were a
termination for Tenant's default, except that (i) the Unamortized Amount shall
be reduced by any amounts paid by Tenant to Landlord to effectuate such
reduction and (ii) the manner of application shall be that the Unamortized
Amount shall first be determined as though for a full termination as of the
Effective Date of the elimination of the portion, but then the amount so
determined shall be multiplied by the fraction of which the numerator is the
rentable square footage of the eliminated portion and the denominator is the
rentable square footage of the Premises originally leased hereunder; and the
amount thus obtained shall be the Unamortized Amount.
 
19.4           If, on account of any breach or default by Tenant in Tenant's
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord's rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys' fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.


19.5           Pursuit of any of the foregoing remedies shall not preclude
pursuit of any of the other remedies provided in this Lease or any other
remedies provided by law (all such remedies being cumulative), nor shall pursuit
of any remedy provided in this Lease constitute a forfeiture or waiver of any
rent due to Landlord under this Lease or of any damages accruing to Landlord by
reason of the violation of any of the terms, provisions and covenants contained
in this Lease.


19.6           No act or thing done by Landlord or its agents during the Term
shall be deemed a termination of this Lease or an acceptance of the surrender of
the Premises, and no agreement to terminate this Lease or accept a surrender of
said Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord's acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord's right to enforce any
such remedies with respect to such Default or any subsequent Default.


19.7           To secure the payment of all rentals and other sums of money
becoming due from Tenant under this Lease, Landlord shall have and Tenant grants
to Landlord a first lien upon the leasehold interest of Tenant under this Lease,
which lien may be enforced in equity, and a continuing security interest upon
all goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Premises, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in rent as well as any and all other sums of
money then due to Landlord under this Lease shall first have been paid and
discharged. Upon the occurrence of an Event of Default, Landlord shall have, in
addition to any other remedies provided in this Lease or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Section 19.7 at public or private
sale upon five (5) days' notice to Tenant. Tenant shall execute all such
financing statements and other instruments as shall be deemed necessary or
desirable in Landlord's discretion to perfect the security interest hereby
created. To the extent Tenant receives financing secured by any or all of its
personal property and such lender requires a subordination of Landlord's liens
thereon, or if Tenant leases any equipment, Landlord agrees to execute and
provide to such lender and/or equipment lessor a subordination agreement in
Landlord's standard form.
 
19.8           Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed and/or stored, as the case may be,
by or at the direction of Landlord but at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord's option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.


19.9           If more than one (1) Event of Default occurs during the Term or
any renewal thereof, Tenant's renewal options, expansion options, purchase
options and rights of first offer and/or refusal, if any are provided for in
this Lease, shall be null and void.


20.           TENANT'S BANKRUPTCY OR INSOLVENCY.


20.1           If at any time and for so long as Tenant shall be subjected to
the provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a "Debtor's Law"):


20.1.1                      Tenant, Tenant as debtor-in-possession, and any
trustee or receiver of Tenant's assets (each a "Tenant's Representative") shall
have no greater right to assume or assign this Lease or any interest in this
Lease, or to sublease any of the Premises than accorded to Tenant in Article 9,
except to the extent Landlord shall be required to permit such assumption,
assignment or sublease by the provisions of such Debtor's Law. Without
limitation of the generality of the foregoing, any right of any Tenant's
Representative to assume or assign this Lease or to sublease any of the Premises
shall be subject to the conditions that:


20.1.1.1                      Such Debtor's Law shall provide to Tenant's
Representative a right of assumption of this Lease which Tenant's Representative
shall have timely exercised and Tenant's Representative shall have fully cured
any default of Tenant under this Lease.


20.1.1.2                      Tenant's Representative or the proposed assignee,
as the case shall be, shall have deposited with Landlord as security for the
timely payment of rent an amount equal to the larger of: (a) three (3) months'
rent and other monetary charges accruing under this Lease; and (b) any sum
specified in Article 5; and shall have provided Landlord with adequate other
assurance of the future performance of the obligations of the Tenant under this
Lease. Without limitation, such assurances shall include, at least, in the case
of assumption of this Lease, demonstration to the satisfaction of the Landlord
that Tenant's Representative has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that Tenant's Representative will
have sufficient funds to fulfill the obligations of Tenant under this Lease;
and, in the case of assignment, submission of current financial statements of
the proposed assignee, audited by an independent certified public accountant
reasonably acceptable to Landlord and showing a net worth and working capital in
amounts determined by Landlord to be sufficient to assure the future performance
by such assignee of all of the Tenant's obligations under this Lease.


20.1.1.3                      The assumption or any contemplated assignment of
this Lease or subleasing any part of the Premises, as shall be the case, will
not breach any provision in any other lease, mortgage, financing agreement or
other agreement by which Landlord is bound.


20.1.1.4                      Landlord shall have, or would have had absent the
Debtor's Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.
 
21.           QUIET ENJOYMENT. Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. Landlord shall not be liable for any interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance.


22.           CASUALTY.


22.1           In the event the Premises or the Building are damaged by fire or
other cause and in Landlord's reasonable estimation such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within forty-five (45) days from the date of such damage, Landlord
shall notify Tenant, in writing, of Landlord's reasonable estimation of the
length of time within which material restoration can be made, and Landlord's
determination shall be binding on Tenant. For purposes of this Lease, the
Building or Premises shall be deemed "materially restored" if they are in such
condition as would not prevent or materially interfere with Tenant's use of the
Premises for the purpose for which it was being used immediately before such
damage.


22.2           If such repairs cannot, in Landlord's reasonable estimation, be
made within one hundred eighty (180) days, Landlord and Tenant shall each have
the option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.


22.3           Landlord shall not be required to repair or replace any damage or
loss by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.


22.4           In the event that Landlord should fail to complete such repairs
and material restoration within forty-five (45) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.
 
22.5           Notwithstanding anything to the contrary contained in this
Article: (a) Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22 occur during the last
twelve (12) months of the Term or any extension thereof, but if Landlord
determines not to repair such damages Landlord shall notify Tenant and if such
damages shall render any material portion of the Premises untenantable or if the
condition of the Premises prevents or materially interferes with Tenant's use of
the Premises for the purpose for which it was being used immediately prior to
such damage, Tenant shall have the right to terminate this Lease by notice to
Landlord within fifteen (15) days after receipt of Landlord's notice; and (b) in
the event the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises or Building requires that any insurance proceeds be
applied to such indebtedness, then Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within fifteen
(15) days after such requirement is made by any such holder, whereupon this
Lease shall end on the date of such damage as if the date of such damage were
the date originally fixed in this Lease for the expiration of the Term.


22.6           In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
Tenant's responsibility to properly secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the property belonging to Tenant or its licensees from such portion or all of
the Building or Premises as Landlord shall request.


23.           EMINENT DOMAIN. If all or any substantial part of the Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain, or conveyance in lieu of such appropriation, either
party to this Lease shall have the right, at its option, of giving the other, at
any time within thirty (30) days after such taking, notice terminating this
Lease, except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant's use and occupancy of the Premises. If neither
party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances. In addition to the rights of Landlord above, if any substantial
part of the Building shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, and regardless of whether the Premises or any part thereof are so taken
or appropriated, Landlord shall have the right, at its sole option, to terminate
this Lease. Landlord shall be entitled to any and all income, rent, award, or
any interest whatsoever in or upon any such sum, which may be paid or made in
connection with any such public or quasi-public use or purpose, and Tenant
hereby assigns to Landlord any interest it may have in or claim to all or any
part of such sums, other than any separate award which may be made with respect
to Tenant's trade fixtures and moving expenses; Tenant shall make no claim for
the value of any unexpired Term.


24.           SALE BY LANDLORD. In event of a sale or conveyance by Landlord of
the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord's successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.


25.           ESTOPPEL CERTIFICATES. Within ten (10) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant's statement; and (e) such other matters
as may be requested by Landlord. Landlord and Tenant intend that any statement
delivered pursuant to this Article 25 may be relied upon by any mortgagee,
beneficiary or purchaser, and Tenant shall be liable for all loss, cost or
expense resulting from the failure of any sale or funding of any loan caused by
any material misstatement contained in such estoppel certificate. Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within such ten (10) day period Landlord or Landlord's beneficiary or agent may
execute and deliver such certificate on Tenant's behalf, and that such
certificate shall be fully binding on Tenant.
 
26.           SURRENDER OF PREMISES.


26.1           Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises. In the event of Tenant's failure to arrange such joint inspections
and/or participate in either such inspection, Landlord's inspection at or after
Tenant's vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant's responsibility for repairs and restoration.


26.2           All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including, without limitation,
carpeting (collectively, "Alterations"), shall be and remain the property of
Tenant during the Term. Upon the expiration or sooner termination of the Term,
all Alterations shall become a part of the realty and shall belong to Landlord
without compensation, and title shall pass to Landlord under this Lease as by a
bill of sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at least ten (10) days prior to expiration of the Term, Tenant shall, at
Tenant's sole cost, remove any Alterations, including carpeting, so designated
by Landlord's notice, and repair any damage caused by such removal. Tenant must,
at Tenant's sole cost, remove upon termination of this Lease, any and all of
Tenant's furniture, furnishings, equipment, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property, as
well as all data/telecommunications cabling and wiring installed by or on behalf
of Tenant, whether inside walls, under any raised floor or above any ceiling
(collectively, "Personalty"). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal. In lieu of requiring Tenant to remove Alterations and
Personalty and repair the Premises as aforesaid, Landlord may, by written notice
to Tenant delivered at least thirty (30) days before the Termination Date,
require Tenant to pay to Landlord, as additional rent hereunder, the cost of
such removal and repair in an amount reasonably estimated by Landlord.


26.3           All obligations of Tenant under this Lease not fully performed as
of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term. Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as estimated
by Landlord, necessary to repair and restore the Premises as provided in this
Lease and/or to discharge Tenant's obligation for unpaid amounts due or to
become due to Landlord. All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied.
 
27.           NOTICES. Any notice or document required or permitted to be
delivered under this Lease shall be addressed to the intended recipient, shall
be transmitted by fully prepaid registered or certified United States Mail
return receipt requested, or by reputable independent contract delivery service
furnishing a written record of attempted or actual delivery, and shall be deemed
to be delivered when tendered for delivery to the addressee at its address set
forth on the Reference Pages, or at such other address as it has then last
specified by written notice delivered in accordance with this Article 27, or if
to Tenant at either its aforesaid address or its last known registered office or
home of a general partner or individual owner, whether or not actually accepted
or received by the addressee. Any such notice or document may also be personally
delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant's Notice Address.


28.           TAXES PAYABLE BY TENANT. In addition to rent and other charges to
be paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease: (a) upon, allocable to, or measured by or on the gross or net rent
payable under this Lease, including without limitation any margin tax pursuant
to Chapter 171 of the Texas Tax Code (as the same may be amended, renewed, or
replaced from time to time) imposed on Landlord and computed with respect to
rents payable under this Lease, and any gross income tax or excise tax levied by
a State, any political subdivision thereof, or the Federal Government with
respect to the receipt of such rent; (b) upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy of the Premises or any portion thereof, including any sales, use or
service tax imposed as a result thereof; (c) upon or measured by the Tenant's
gross receipts or payroll or the value of Tenant's equipment, furniture,
fixtures and other personal property of Tenant or leasehold improvements,
alterations or additions located in the Premises; or (d) upon this transaction
or any document to which Tenant is a party creating or transferring any interest
of Tenant in this Lease or the Premises. In addition to the foregoing, Tenant
agrees to pay, before delinquency, any and all taxes levied or assessed against
Tenant and which become payable during the term hereof upon Tenant's equipment,
furniture, fixtures and other personal property of Tenant located in the
Premises.


29.           INTENTIONALLY DELETED.


30.           DEFINED TERMS AND HEADINGS. The Article headings shown in this
Lease are for convenience of reference and shall in no way define, increase,
limit or describe the scope or intent of any provision of this Lease.


Any indemnification or insurance of Landlord shall apply to and inure to the
benefit of all the following "Landlord Entities", being Landlord, Landlord's
investment manager, and the trustees, boards of directors, officers, general
partners, beneficiaries, stockholders, employees and agents of each of them. Any
option granted to Landlord shall also include or be exercisable by Landlord's
trustee, beneficiary, agents and employees, as the case may be. In any case
where this Lease is signed by more than one person, the obligations under this
Lease shall be joint and several. The terms "Tenant" and "Landlord" or any
pronoun used in place thereof shall indicate and include the masculine or
feminine, the singular or plural number, individuals, firms or corporations, and
their and each of their respective successors, executors, administrators and
permitted assigns, according to the context hereof. The term "rentable area"
shall mean the rentable area of the Premises or the Building as calculated by
the Landlord on the basis of the plans and specifications of the Building
including a proportionate share of any common areas. Tenant hereby accepts and
agrees to be bound by the figures for the rentable square footage of the
Premises and Tenant's Proportionate Share shown on the Reference Pages; however,
Landlord may adjust either or both figures if there is manifest error, addition
or subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term "Building" refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term "Building" may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord's reasonable discretion.
 
31.           TENANT'S AND LANDLORD'S AUTHORITY. If Tenant signs as a
corporation, partnership, trust or other legal entity each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that the entity has full right and authority to enter into this Lease,
and that all persons signing on behalf of the entity were authorized to do so by
appropriate actions. Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Lease, a corporate resolution, proof of due authorization
by partners, opinion of counsel or other appropriate documentation reasonably
acceptable to Landlord evidencing the due authorization of Tenant to enter into
this Lease. Landlord hereby represents and warrants that it is the owner of the
Building, that the entity executing this Lease on Landlord's behalf has full
right and authority to enter into this Lease and that the person executing this
Lease on such entity's behalf was authorized to do so.


Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury ("OFAC"); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: "List of Specially
Designated Nationals and Blocked Persons." If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.


32.           FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord's request,
Tenant shall deliver to Landlord a copy, certified by an officer of Tenant as
being a true and correct copy, of Tenant's most recent audited financial
statement, or, if unaudited, certified by Tenant's chief financial officer as
being true, complete and correct in all material respects. Tenant hereby
authorizes Landlord to obtain one or more credit reports on Tenant at any time,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain a credit report.


33.           COMMISSIONS. Each of the parties represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described on the Reference Pages.


34.           TIME AND APPLICABLE LAW. Time is of the essence of this Lease and
all of its provisions. This Lease shall in all respects be governed by the laws
of the state in which the Building is located.


35.           SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9,
the terms, covenants and conditions contained in this Lease shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties to this Lease.


36.           ENTIRE AGREEMENT. This Lease, together with its exhibits, contains
all agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
 
37.           EXAMINATION NOT OPTION. Submission of this Lease shall not be
deemed to be a reservation of the Premises. Landlord shall not be bound by this
Lease until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants. Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord the first month's rent as
set forth in Article 3 and any sum owed pursuant to this Lease.


38.           RECORDATION. Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.


39.           CONDITION TO EFFECTIVENESS. The effectiveness of this Lease is
expressly conditioned upon the receipt by Landlord of a Continuing Lease
Guaranty ("Guaranty") executed by LMI AEROSPACE, INC., a Missouri corporation,
dated effective as of the date of this Lease, in form acceptable to Landlord. In
the event that within ten (10) days after this Lease is fully executed by
Landlord and Tenant, Landlord has not received the executed Guaranty, Landlord
shall have the right to terminate this Lease upon written notice to Tenant.


40.           RENEWAL OPTION. Tenant shall have, at its option (each such option
being referred to herein as a "Renewal Option"), the right to renew and extend
this Lease for two consecutive terms of five (5) years each (each such renewal
term being referred to herein as a "Renewal Term"). The first Renewal Term shall
commence immediately upon the expiration of the initial Term and the second
Renewal Term shall commence immediately upon the expiration of the first Renewal
Term by Tenant's giving written notice thereof to Landlord no earlier than
twelve (12) months, and no later than nine (9) months, prior to the expiration
of the then existing initial Term or Renewal Term, as the case may be. Once
Tenant shall exercise any Renewal Option, Tenant may not thereafter revoke such
exercise, except as expressly set forth below. Tenant shall not have the right
to exercise any Renewal Option at a time that an Event of Default (or an event
which with notice and/or lapse of time could become an Event of Default) under
this Lease has occurred. Tenant's failure to exercise timely a Renewal Option
for any reason whatsoever shall conclusively be deemed a waiver of such Renewal
Option and any future Renewal Option. At Landlord's option, Landlord may adjust
the Annual Rent for any Renewal Term to an annual rate equal to the Fair Market
Value Rate (as hereinafter defined) as of the commencement of such Renewal Term.
As used in this Lease, "Fair Market Value Rate" shall mean the fair market value
rental rate per square foot of rentable area per year in effect at the
commencement of the applicable Renewal Term for comparable tenants taking
comparable space in comparable conditions under comparable terms in comparable
buildings in the same rental market (hereinafter called "Comparable Buildings");
provided, however, that in no event shall the Annual Rent for the first Renewal
Tenn be less than the Annual Rent for the last twelve (12) months of the initial
Term and in no event shall the Annual Rent for the second Renewal Term be less
than the Annual Rent for the last twelve (12) months of the immediately
preceding Renewal Term. It is also agreed and understood that the Fair Market
Value Rate shall include: (a) rent; and (b) rental operating expenses, property
tax, and utility and expense adjustments that are being included as part of the
terms and conditions of industrial tenant leases for comparable tenants in
Comparable Buildings as of the time of determination of the Fair Market Value
Rate. Landlord shall advise Tenant within fifteen (15) days after Tenant
exercises any Renewal Option of the Fair Market Value Rate which shall be in
effect as of the commencement date of the respective Renewal Term. Tenant shall
then have fifteen (15) days to notify Landlord of its acceptance or rejection of
the Fair Market Value Rate for such Renewal Term. In the event Tenant fails to
so notify Landlord within such fifteen (15) day period, Tenant shall be deemed
to have accepted the Fair Market Value Rate proposed by Landlord.
Notwithstanding the prohibition on Tenant's right to revoke its exercise of the
Renewal Option, in the event Tenant and Landlord are unable to agree on the Fair
Market Value Rate for any Renewal Term within sixty (60) days after Tenant
exercises its Renewal Option for such Renewal Term, Tenant shall be deemed to
have revoked the Renewal Option and such Renewal Option, together with any
future Renewal Option, shall be deemed null and void and of no further force or
effect. Tenant shall take the Premises "as is" for any Renewal Term and Landlord
shall have no obligation to make any improvements or alterations to the
Premises. Except as set forth in this Article, the leasing of the Premises for
any Renewal Term shall be upon the same terms and conditions as the leasing of
the Premises for the initial Term and shall be upon and subject to all of the
provisions of this Lease. Any Renewal Option granted to Tenant under this
Article shall be personal to Tenant and shall not be transferred, encumbered, or
assigned by Tenant or in any manner transferred to, or exercised by, any
subtenant of Tenant.
 
41.           EXTERIOR SIGN. Tenant shall have the right to design, fabricate,
and install an exterior sign containing Tenant's name above the entrance to the
Premises. Such sign must be professionally prepared in accordance with any and
all applicable governmental laws, ordinances, and regulations. Landlord shall
have the right to approve the design, size, and location of such sign, and
Tenant shall submit sign plans and specifications to Landlord for prior written
approval. Landlord's approval of the sign shall not, however, be construed as a
representation or warranty of the compliance of such sign with applicable
governmental laws, ordinances, and regulations. Any work relating to such sign,
including the design, fabrication, and installation of such sign, shall be at
Tenant's sole cost and expense.


42.           LIMITATION OF LANDLORD'S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord's interest in the Building. The obligations of
Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager's trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.


LANDLORD:
 
ACQUIPORT DFWIP, INC., a Delaware corporation
TENANT:
 
PRECISE MACHINE PARTNERS, L.L.P., a Texas limited liability partnership
     
By:
_____________________________________
By:
_____________________________________
Name:
Anthony James
Name:
_____________________________________
Title:
Vice President
Title:
_____________________________________
Dated:
________________________________, 2008
Dated:
________________________________, 2008


